Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 1, 2007 RARE HOSPITALITY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Georgia 0-19924 58-14983126 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification incorporation) No.) 8215 Roswell Road, Building 600, Atlanta, Georgia 30350 (Address of principal executive offices) (Zip Code) (770) 399-9595 (Registrants telephone number, including area code) ¨ Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨
